MEMORANDUM OF DECISION
Mark H. Ginn was convicted after a jury trial in Superior Court, Cumberland County, of operating under the influence of intoxicating liquor. His sole contention on appeal is that the presiding justice relied on improper considerations in imposing his sentence.
Our review of a sentence on direct appeal is limited to those cases where “the alleged sentencing infirmity appears so plainly on the face of the record that there can be no rational disagreement as to its existence.” State v. Blanchard, 409 A.2d 229, 233 (Me.1979). Because the record in this case reveals no such facial invalidity, we must affirm the judgment.
The entry is:
Judgment affirmed.
All concurring.